In an action for the partition of real property, the defendant appeals from an order of the Supreme Court, Kings County (Krausman, J.), entered June 16, 1987, which granted the plaintiffs’ motion for summary judgment.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contentions, the record reveals that he was afforded ample opportunity to interpose all relevant objections and defenses in opposition to the plaintiffs’ motion for summary judgment. Moreover, a review of the defendant’s conclusory opposing allegations establishes that the court properly granted summary judgment to the plaintiffs. Lawrence, J. P., Kunzeman, Kooper and Spatt, JJ., concur.